DETAILED ACTION
Drawings
1.	The drawings were received on 10/6/2022.  These drawings are acceptable.
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “switching the control unit into a follow-on state, which is located between the waking state and the sleep state and in which the control unit is active, but can only control the electrically activatable assembly in a limited way”.  It is unclear what the limitation “a follow-on state, which is located between the waking state and the sleep state” requires with regard to timing and functions.  It is unclear what range of functions are encompassed by the limitation “can only control the electrically activatable assembly in a limited way”.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claim(s) 1-2, 4-10, 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dombrowski et al (US 6,275,167).
Italic text denotes alternate limitations that are not required.
As per claim 1, Dombrowski et al discloses a method for activation and deactivation of a control unit (Col. 8, lines 43-53) configured to control an electrically activatable assembly (10), the method comprising: 
controlling, with the control unit, the electrically activatable assembly in a waking state (Col. 8, lines 61-65) of the control unit, the control unit being active in the waking state (10); 
switching the control unit from a sleep state (Col. 8, line 66 – Col. 9, lines 12) of the control unit to the waking state based on a sensor signal of at least one monitoring sensor (Col. 3, lines 8-11; Col. 9, lines 12-19), the control unit being unable to control the electrically activatable assembly in the sleep state (Col. 8, line 66 – Col. 9, lines 12); and 
switching the control unit from a deactivated state of the control unit to the waking state only in response to switching on the control unit (Col. 8, lines 54-65), the control unit being disabled and unable to control the electrically activatable assembly in the deactivated state (Col. 8, lines 54-65).
As per claim 2, Dombrowski et al discloses the method according to claim 1 further comprising: maintaining the control unit in the sleep state over a specified time interval (Col. 7, lines 8-16; Col. 9, lines 5-12).
As per claim 4, Dombrowski et al discloses the method according to claim 2 further comprising: automatically switching the control unit from the sleep state to the waking state after expiry of the specified time interval (Col. 9, lines 9-19); and 
monitoring, with the control unit, in the waking state, a condition of one of (i) the electrically activatable assembly (Col. 3, lines 8-11; Col. 9, lines 12-19) and (ii) an environment of the electrically activatable assembly.
As per claim 5, Dombrowski et al discloses the method according to claim 4 further comprising one of: controlling an actuator during the monitoring of the condition (Col. 3, lines 8-11); and 
monitoring a behavior of the actuator during the monitoring of the condition (Col. 3, lines 8-11).
As per claim 6, Dombrowski et al discloses the method according to claim 4 further comprising: automatically switching the control unit into the deactivated state after a completion of the monitoring of the condition (Col. 8, lines 54-65).
As per claim 7, Dombrowski et al discloses the method according to claim 1 further comprising: one of (i) actively energizing and (ii) supplying energy to the at least one monitoring sensor in the sleep state (Col. 3, lines 8-11).
As per claim 8, Dombrowski et al discloses the method according to claim 1 further comprising: switching the control unit into a follow-on state (Col. 9, lines 3-12), which is located between the waking state and the sleep state and in which the control unit is active, but can only control the electrically activatable assembly in a limited way (Col. 9, lines 3-12).
As per claim 9, Dombrowski et al discloses the method according to claim 8 further comprising: maintaining the control unit in the follow-on state over a specified time interval (Col. 9, lines 3-12).
As per claim 10, Dombrowski et al discloses the method according to claim 9 further comprising: automatically switching the control unit from the follow-on state to the sleep state after expiry of the specified time interval (Col. 9, lines 3-12).
As per claim 14, Dombrowski et al discloses a control unit (Col. 8, lines 43-53) for controlling an electrically activatable assembly (10), the control unit configured to: 
control the electrically activatable assembly in a waking state of the control unit (Col. 8, lines 61-65), the control unit being active in the waking state (10); 
switch from a sleep state of the control unit to the waking state based on a sensor signal of at least one monitoring sensor (Col. 3, lines 8-11; Col. 9, lines 12-19), the control unit being unable to control the electrically activatable assembly in the sleep state (Col. 8, line 66 – Col. 9, line 12); and 
switch from a deactivated state of the control unit to the waking state only in response to switching on the control unit (Col. 8, lines 54-65), the control unit being disabled and unable to control the electrically activatable assembly in the deactivated state (Col. 8, lines 54-65).
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim(s) 11-13, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dombrowski et al (US 6,275,167) in view of Wolff et al (US 2018/0050678).
As per claim 11, Dombrowski et al discloses the method according to claim 1, wherein the electrically activatable assembly is an electric motor (Col. 3, lines 14-15), the controlling further comprising: controlling, with the control unit, in the waking state, the electric motor (Col. 3, lines 14-15), but does not disclose a vehicle parking brake or wherein the electric motor is for a brake.
Wolff et al discloses a brake system wherein the electrically activatable assembly is an electric brake motor (2) of a vehicle parking brake (1), the controlling further comprising: controlling, with the control unit, in the waking state, the electric brake motor ([0057]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle and controller of Dombrowski et al by providing electric-hydraulic brakes and control as taught by Wolff et al in order to provide vehicle braking.
	As per claim 12, Dombrowski et al and Wolff et al disclose the method according to claim 11.  Wolff et al further discloses wherein the at least one monitoring sensor is at least one of (i) a wheel speed sensor ([0020]) and (ii) an acceleration sensor, the method further comprising: monitoring a sensor signal of the least one of (i) the wheel speed sensor ([0020]) and (ii) the acceleration sensor during the sleep state of the control unit.
As per claim 13, Dombrowski et al and Wolff et al disclose the method according to claim 11.  Wolff et al further discloses further comprising: monitoring a hydraulic brake pressure ([0008]) in a vehicle footbrake (14).
As per claim 16, Dombrowski et al discloses the control unit according to claim 14, wherein the control unit having to control the electrically activatable assembly and to switch between the waking state, the sleep state, and the deactivated state (Col. 8, line 54 – Col. 9, line 19), but does not disclose a computer program.
Wolff et al discloses a brake system wherein the control unit executes program code of a computer program product ([0045]) having to control the electrically activatable assembly ([0045]).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control unit of Dombrowski et al by using a computer program as taught by Wolff et al in order to provide editable command instructions.
9.	Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolff et al (US 2018/0050678) in view of Dombrowski et al (US 6,275,167).
As per claim 15, Wolff et al discloses a parking brake (1) for a vehicle (Abstract), the parking brake comprising: 
at least one electro-mechanical braking system (1) on a vehicle wheel ([0060]), the at least one electro-mechanical braking system having an electric brake motor (2) configured to move a brake piston (5) towards a brake disc (7) to generate a braking force; and 
a control unit (9) for controlling adjustable components of the parking brake.  Wolff et al does not disclose wherein the control unit has sleep and wake functions.
Dombrowski et al discloses a vehicle comprising a control unit (Col. 8, lines 43-53) for controlling adjustable components of the parking brake, the control unit configured to: 
control the adjustable components of the parking brake in a waking state of the control unit (Col. 8, lines 61-65), the control unit being active in the waking state (10); 
switch from a sleep state of the control unit to the waking state based on a sensor signal of at least one monitoring sensor (Col. 3, lines 8-11; Col. 9, lines 12-19), the control unit being unable to control the adjustable components of the parking brake in the sleep state (Col. 8, line 66 – Col. 9, line 12); and 
switch from a deactivated state of the control unit to the waking state only in response to switching on the control unit (Col. 8, lines 54-65), the control unit being disabled and unable to control the adjustable components of the parking brake in the deactivated state (Col. 8, lines 54-65).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle control unit of Wolff et al by providing a sleep and wake function as taught by Dombrowski et al in order to conserve power.
	
	Allowable Subject Matter
10.	Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
11.	The following is a statement of reasons for the indication of allowable subject matter: The prior art does not disclose automatically switching the control unit from the sleep state to the deactivated state after expiry of the specified time interval
Response to Arguments
12.	Applicant's arguments filed 10/6/2022 have been fully considered but they are not persuasive.
Regarding the 112 rejection of claim 8, the applicant argues that: 
“In particular, the Applicant’s specification at page 7 lines 4-5 describes “limited” functionality as the ability to perform “in particular safety-related function checks”. One of skill in the art would of course understand that in addition to “safety-related function checks”, the control unit has non-safety-related function checks or functions. For example, one of skill in the art would know that a control unit in an ESP system may include a function to control a spindle nut to reduce actuation time (see, e.g., U.S. Patent No. 10,179,573 which issued 15 January 2019 at Abstract) during parking maneuvers as well as a function to adjust a brake piston in the direction of a brake disc, in order to hold the vehicle stationary when stopped (Applicant’s specification at page | lines 18-24). Consequently, “limited” control simply requires the inability to control the assembly in one or more of the non-safety-related function checks or functions. Therefore, the claim simply requires that one of the functions is not available in the follow-on state. Thus, the scope of the claim is clear” (Page 9).

Baehrle-Miller et al (US 10,179,573) was not been incorporated by reference into the original disclosure.  Even if it had been, that would only help to provide antecedent basis for related claim limitations and would not make the pending claims clearly defined.  The specification must provide support for all of the claim limitations and the claim limitations must clearly describe the invention.  The claims do not clearly describe what functions, if any, are available or precluded by “limited” functionality.  
Regarding the prior art rejection of claim 1, the applicant argues that: 
“In particular, the Examiner cites to column 8 lines 54-65 of Dombrowski as disclosing the limitation set forth above. As alleged by the Examiner at page 4 of the Office Action, the modules of Dombrowski include sensor modules. (See, e.g.., Dombrowski at column 2 lines 62-67).  Thus, in the embodiment of column 8 lines 54-65 Dombrowski discloses the ability of one of the modules (which arguably may be a sensor module as discussed at column 2 lines 62-67 of Dombrowski) to wake up other modules. In the low power sleep mode described in column 8 lines 54-65, however, “[a]ny module 12 with a local wake-up may then wake up the entire network by re-energizing the network.” (Dombrowski at column 8 lines 62-64). Thus, any sensor with a local wake-up could reenergize a module configured to control electrically activatable assemblies. Consequently, this low power sleep mode does not disclose, a mode (a deactivated state) in which the sensor module cannot wake-up the control unit. A configuration where a sensor module wakes the control unit from a deactivated state is not the same as a configuration where the sensor module cannot wakes the control unit from a deactivated state (i.e., waking only in response to switching on the control unit) as required by claim 1” (Pages 10-11).

Claim 1 requires “switching the control unit from a deactivated state of the control unit to the waking state only in response to switching on the control unit”.  It does not require a mode in which the sensor module cannot wake-up the control unit as argued.  The claims do not require “a mode (a deactivated state) in which the sensor module cannot wake-up the control unit” as argued, and claim 15 even requires the opposite, reciting “switch from a sleep state of the control unit to the waking state based on a sensor signal of at least one monitoring sensor”.
The applicant argues that: 
“Moreover, the Applicant notes that the module shown in FIG. 3a (and described at column 8 line 66 through column 9 line 19) of Dombrowski, once de-energized by the switch 25, cannot be wakened without subsequently using the switch 25. Thus, it can be placed in a “deactivated” state. Since the module 12 in FIG. 3a is the only module allowed to include a power source (Dombrowski at column 9 lines 17-19), however, the module 12 cannot be wakened by a sensor. Consequently, this embodiment does not disclose a configuration with a sensor module which switches a control unit from a sleep state to a waking state as required by claim 1” (Page 11).

Dombrowski et al discloses generating a signal for receipt by a receiver circuit (Col. 3, lines 8-19) and waking the system from a sleep state in response to a signal being received by a receiver circuit (Col. 9, lines 12-19).
Regarding the prior art rejection of claim 2, the applicant argues that: 
“Moreover, the Examiner alleges that column 9 lines 5-12 of Dombrowski disclose maintaining the control unit in the sleep state over a specified time interval. (Office Action at page 5). This passage of Dombrowski describes how the module 12 is put into sleep mode, not maintaining the control unit in the sleep state over a specified time interval. Therefore, Therefore, Dombrowski does not disclose the time interval limitation of claim 2 and thus cannot anticipate claim 2” (Page 12).

Dombrowski et al controls the sleep state based on message length (Col. 9, lines 5-12) and the message length is proportionate to the passage of time (Col. 7, lines 8-16).  Maintaining the sleep state while a message is transmitted inherently requires waiting for a period of time.
Regarding the prior art rejection of claim 8, the applicant argues that: 
“With respect to claim 8, the Examiner alleges that a “follow-on state” is disclosed at column 9 lines 3-12 of Dombrowski. (Office Action at pages 5-6). There is no discussion in that passage regarding a control unit configured to control an assembly in a variety of ways, but having limited control in one state. Therefore, the rejection of claim 8 (and claims 9-10 which depend from claim 8) is further in error and the rejections of claims 8-10 should be withdrawn” (Pages 12-13).

The follow-on state of Dombrowski et al is the transitional state between wake and sleep.  The claim does not specify what actions are encompassed by the limitations “control the electrically activatable assembly in a limited way”, making a broad interpretation of the art appropriate.
Conclusion
13.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN M. BOWES IV
Examiner
Art Unit 3657



/STEPHEN M BOWES/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657